        Case 7:18-cv-10204-PMH Document 98 Filed 07/26/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, LEAH INDIG, MEIR KAHANA, ROBERT KLEIN, and NAFTALI
                               KLEIN,

                                                                    Plaintiffs,

                                  -against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS ZUMMO, LEON HARRIS, and
                          DORIS ULMAN
                                                         Defendants.




                          Index No.: 18-CV-10204 (VB)




        PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
              MOTION TO WITHDRAW AS COUNSEL




                SCHLAM STONE & DOLAN LLP
                             Bradley J. Nash, Esq.
                              Samuel L. Butt, Esq.
                                  26 Broadway
                          New York, New York 10004
                           Telephone: (212) 344-5400
                           Facsimile: (212) 344-7677
                         Email: bnash@schlamstone.com
                         Email: sbutt@schlamstone.com

                             Attorneys for Plaintiff
         Case 7:18-cv-10204-PMH Document 98 Filed 07/26/19 Page 2 of 4



       Schlam Stone & Dolan LLP (“SSD”) and SSD attorneys Bradley J. Nash and Samuel L.

Butt, submit this Memorandum of Law and the accompanying Declaration of Bradley J. Nash

(“Nash Decl.”), in support of their motion, brought on by order to show cause, for an order

permitting SSD and Messrs. Nash and Butt to withdraw as counsel to Plaintiffs in this matter,

pursuant to Local Rule 1.4.

                                 RELEVANT BACKGROUND

        SSD is owed substantial legal fees for this matter, and a representation of Plaintiffs TAL

Properties of Pomona, LLC and its principal Avrohom Manes in related matters before this Court

for which SSD is also seeking leave to withdraw as counsel. 1 Despite repeated requests over the

past month, these fees have not been paid. Nash Decl. ¶ 2.

       Further, without waiving the attorney-client privilege, irreconcilable differences have

arisen that have affected the attorney-client relationship to the point where withdrawal is

necessary. The breakdown of the relationship is evidenced by an unsigned letter that was

evidently faxed to the court yesterday by or on behalf of Plaintiffs. SSD was completely

unaware of this letter, or that anyone intended to submit it, until the letter was docketed by the

Court at 5:40 p.m. yesterday (Dkt. No. 96). However, Mr. Nash had previously advised the

Plaintiffs that, under the circumstances, SSD would be filing a motion to withdraw as counsel,

and intended to do so this week. Nash Decl. ¶ 3.



1
 SSD initially represented the Plaintiffs TAL Properties and Avrohom Manes in connection with
a motion to vacate the dismissal of an earlier action before Judge Seibel, TAL Properties v.
Village of Pomona, 7:17-cv-2928-CS. On July 22, 2019, Judge Seibel issued a decision denying
the motion to vacate, but inviting the Plaintiffs to file the proposed amended complaint they had
submitted in support of the motion as a new action. In light of that decision, and because the
complaint had already been drafted and submitted to the Court as a proposed filing, SSD
immediately filed the complaint as a new action, TAL Properties v. Village of Pomona, 7:19-cv-
06838-VB, along with a notice of appeal from the order denying the motion to vacate, in order to
preserve the clients’ rights.
         Case 7:18-cv-10204-PMH Document 98 Filed 07/26/19 Page 3 of 4



                                           ARGUMENT

I.     SSD AND MESSRS. NASH AND BUTT SHOULD BE GRANTED LEAVE TO
       WITHDRAW

       As set forth in the Nash Decl., at ¶ 2, SSD is owed a substantial amount for its

representation in this matter and such fees have not been paid, despite due demand. This alone is

grounds for withdrawal. “[I]t is firmly established that non-payment of legal fees is a valid basis

for granting a motion to withdraw pursuant to Local Rule 1.4.” Thekkek v. LaserSculpt, Inc.,

2012 WL 225924, at *2 (S.D.N.Y. Jan. 23, 2012), citing Blue Angel Films, Ltd. v. First Look

Studios, Inc., 2011 WL 672245, at *1 (S.D.N.Y. Feb. 17, 2011).

       Moreover, it is well-settled that the continuance of a dysfunctional attorney-client

relationship should not be judicially imposed, at least in the absence of considerations not

present here. See, e.g., Farmer v. Hyde Your Eyes Optical, Inc., 2014 WL 6386731, at *4

(S.D.N.Y. Nov. 13, 2014) (collecting cases); see also Munoz v. City of New York, 2008 WL

2843804, at *1 (S.D.N.Y. July 15, 2008) (granting withdrawal “based on the lack of

communication with the plaintiff and the acrimonious relationship that has developed between

the law firm and the plaintiff.”) Here, as set forth in the Nash Decl., at ¶ 3, irreconcilable

differences have arisen such that withdrawal is necessary.

       Additionally, no party will be prejudiced by the SSD’s withdrawal. Plaintiffs have made

it clear that they wish to be represented by another attorney. Moreover, under the current

schedule, the deadline for completion of all discovery is October 30, 2019, and the deadline for

competition of fact discovery is August 29, 2019. (Dkt. No. 70). Plaintiffs have complied with

their discovery obligations to date, having made a document production on July 8, 2019. To

date, Defendants have raised no issues concerning that production. Defendants’ motion to

dismiss has been fully briefed and submitted to the Court. Nash Decl. ¶ 4.


                                                  2
         Case 7:18-cv-10204-PMH Document 98 Filed 07/26/19 Page 4 of 4



II.    THE COURT SHOULD TEMPORARILY STAY THE ACTION TO ALLOW
       PLAINTIFFS TO RETAIN NEW COUNSEL

       Finally, this motion also requests an interim stay pending the hearing and decision of this

motion and that after withdrawal the case be stayed for a reasonable period of time to allow

Plaintiffs to obtain new counsel and avoid any prejudice to them. 2 Such temporary stays are

routinely granted upon withdrawal of counsel. Life Dome Cinema Ministry v. Church Loans &

Inv. Tr., 499 F. Supp. 2d 399, 400 (S.D.N.Y. 2007) (noting court had granted stay of a little over

a month to permit party to obtain new counsel and for counsel to get up to speed); Cantineri v.

Carrere, 106 A.D.3d 1475, 1476 (4th Dep’t 2013) (“We therefore grant appellant’s motion to

withdraw as counsel and we stay the proceedings for 90 days to provide plaintiff with ample

opportunity to retain new counsel.”).

                                        CONCLUSION

       For the foregoing reasons, SSD respectfully requests that this Court grant SSD’s and

Messrs. Nash’s and Butt’s motion to withdraw from representing the Plaintiffs in this action.

Dated: New York, New York
       July 26, 2019

                                                     SCHLAM STONE & DOLAN LLP

                                             By:            /s/ Bradley J. Nash______
                                                     Bradley J. Nash
                                                     Samuel L. Butt
                                                     26 Broadway
                                                     New York, NY 10004
                                                     Telephone: (212) 344-5400
                                                     Facsimile: (212) 344-7677
                                                     E-mail: bnash@schlamstone.com
                                                     E-mail: sbutt@schlamstone.com

                                                     Attorneys for Plaintiffs


2
 By email this morning, Plaintiff Robert Klein asked SSD to convey a request for a 45-day stay of
proceedings.
                                                3
